DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prohaska (Patent No.: US 7,772,969 B2).
Regarding claim 9, Prohaska discloses a method for indicating to an operator a forward direction of travel of a machine (first direction, See Abstract; indicator assembly 165 is indicative of forward-facing direction and 15, FIG. 2), the machine having a ground-engaging traveling device (25, FIG. 1) and a superstructure rotatably mounted to the traveling device (65, FIG. 1), the superstructure having an operator station defining an operator point of view (110, 

Regarding claim 10, Prohaska discloses the method, further comprising configuring a gearbox of the machine according to the rotational relationship of the superstructure with respect to the traveling device (col. 4, lines 14-23).

Regarding claim 11, Prohaska discloses the method, wherein the configuring of the gearbox of the machine involves selecting a gear such that the forward direction of travel of the machine is in accordance with the operator point of view (170, FIG. 4).

Regarding claim 12, Prohaska discloses the method, wherein the configuring of the gearbox of the machine involves configuring the gearbox into a neutral position (col. 4, lines 14-23).

Regarding claim 13, Prohaska discloses the method, wherein the indicating is performed by at least one of: displaying a visual indication in the operator station; and emitting an audible indication in the operator station (FIG. 4). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prohaska (Patent No.: US 7,772,969 B2) in view of Taylor et al. (Pub. No.: US 2005/0197756 A1).
Regarding claim 1, Prohaska teaches a positional-relationship sensing system (orientation of the operator station, See Abstract) for indicating to an operator a forward direction of travel of a machine (first direction, See Abstract; indicator assembly 165 is indicative of forward-facing direction and 15, FIG. 2), the machine having a ground-engaging traveling device (100, FIG. 1), and a superstructure rotatably mounted to the traveling device and having an operator station defining an operator point of view (110, FIG. 1), comprising:
 	a system controller (195, FIG. 3) operatively connected to the machine;
 	a rotation-sensing system operatively connected to the system controller (via Cabin Sensor 160, FIG. 3 and see claim 18) and at least one sensor mounted to the machine for determining a rotational relationship of the superstructure with respect to the traveling device (via Cabin sensor 160 and Chassis movement control 135, FIG. 3); and a signaler mounted to the operator station and operatively connected to the system controller for indicating to the operator the forward direction of travel of the machine in accordance with the operator point of view (165, 170, 175; FIG. 3 and FIG. 4).
 	Prohaska is silent with regards to a beacon for determining a rotational relationship of the superstructure with respect to the traveling device.  However, in the same field of endeavor, Taylor teaches a method and system for determining non-contact based measurement system for determining the relative position of an implement coupled to a mobile machine (See Abstract).  More specifically, the prior art teaches a variety of terrestrial-based position determining systems that may be used such as radio beacons (¶ 27).  

for determining a rotational relationship of the superstructure with respect to the traveling device as taught by Taylor to more accurately determine positioning of the vehicle relative to the site (¶ 3).  

Regarding claim 2, Prohaska discloses the positional-relationship sensing system, wherein: the machine comprises a gearbox; the system controller is operatively connected to the gearbox; and the system controller configures the gearbox according to the rotational relationship of the superstructure with respect to the traveling device (col. 4, lines 14-23).

Regarding claim 5, Prohaska discloses the positional-relationship sensing system wherein the positional-relationship sensing system is selectively deactivatable by the operator (col. 4, lines 65-67 and col. 5, lines 1-30).

Regarding claim 6, Prohaska discloses the positional-relationship sensing system wherein the signaler emits at least one of: an audible indication in the operator station; and a visual indication in the operator station (165, FIG. 4).

Regarding claim 8, Prohaska discloses the positional-relationship sensing system wherein the machine is one of an excavator, a crane, a shovel, a backhoe and an articulated boom (35, FIG. 1).

Allowable Subject Matter
Claims 3, 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/TYLER J LEE/Primary Examiner, Art Unit 3663